UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4824



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


LESSNER ANTWON GILLIARD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-04-297)


Submitted:   June 13, 2005                 Decided:   July 26, 2005


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Charleston, South Carolina, for Appellant. J.
Strom Thurmond, Jr., United States Attorney, Alston C. Badger,
Assistant United States Attorney, Charleston, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
 PER CURIAM:

           Lessner Antwon Gilliard pleaded guilty to possession of

a firearm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000).             The

maximum   penalty   for   that   offense     is   ten   years.    18   U.S.C.

§ 924(a)(2) (2000).       Gilliard was sentenced to seventy months in

prison, to be served consecutively to a state sentence that he was

then serving.   Gilliard now appeals his sentence.           We affirm.

           Gilliard’s presentence report assigned him a base offense

level of 24 because he had two prior felony convictions of either

a crime of violence or a controlled substance offense.             See U.S.

Sentencing   Guidelines     Manual    §   2K2.1(a)(2)   (2003).    Gilliard

contended in the district court and argues on appeal that whether

he had the two prior convictions was a factual determination that

under Blakely v. Washington, 124 S. Ct. 2531 (2004), was required

to be charged in the indictment and either proven to a jury beyond

a reasonable doubt or admitted in his guilty plea.

           In both Blakely and United States v. Booker, 125 S. Ct.

738 (2005), the Supreme Court reaffirmed its holding in Almendarez-

Torres v. United States, 523 U.S. 224, 244 (1998), that the fact of

a prior conviction need not be proven to a jury beyond a reasonable

doubt.    Blakely, 124 S. Ct. at 2536 (quoting Apprendi v. New

Jersey, 530 U.S. 466, 490 (2000)); accord Booker, 125 S. Ct. at

756.   Here, the record is clear on its face, and Gilliard does not




                                     - 2 -
dispute, that he had the requisite qualifying felony convictions.

Thus, there was no error under Blakely or Booker.

          We accordingly affirm. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 3 -